Dismissed and Memorandum Opinion filed March 29, 2007







Dismissed
and Memorandum Opinion filed March 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00960-CV
____________
 
EL NAGGAR FINE ARTS FURNITURE, INC.
and AHMED EL NAGGAR, Appellants
 
V.
 
GREAT AMERICAN INSURANCE COMPANY,
ET AL., Appellees
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2005-07980
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal from a summary judgment signed September 29, 2006.  On
March 16, 2007, appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1. Appellants assert
that their notice of appeal was filed prematurely because the summary judgment
order signed on September 29, 2006, did not dispose of all claims and parties. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM




Judgment rendered and Memorandum Opinion filed March
29, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.